 1
 2
 3
 4                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
 5
 6                                                                 Nov 19, 2018
                                                                        SEAN F. MCAVOY, CLERK
 7
 8                         UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF WASHINGTON
10
11   UNITED STATES OF AMERICA,                        No. 2:18-CR-0182-WFN-1

12                       Plaintiff,                   ORDER GRANTING
13                                                    MOTION TO AMEND
                         v.                           CONDITIONS OF RELEASE
14
15   RICHARD JAY MIDDAUGH,
16
                         Defendant.
17
18         BEFORE THE COURT is the Defendant’s Motion to Clarify Conditions
19   of Pre-Trial Release. ECF No. 31. Defendant seeks to modify his conditions of
20   pretrial release, ECF No. 31, to clarify that Xbox® is not a “computer” for
21   purposes of pretrial release condition No. 22.
22         Defendant recites that the United States Attorney deferred the government’s
23   position on this motion to Pretrial Services and Probation Officer Erik Carlson
24   informed Defendant that Xbox® is a computer for purposes of his conditions of
25   release. ECF No. 31 at 2.
26         IT IS ORDERED that the Defendant’s motion to modify the conditions of
27   his pretrial release, ECF No. 31, is GRANTED. The corresponding motion to
28   expedite, ECF No. 32, is also GRANTED.



     ORDER - 1
 1         Defendant’s conditions of pretrial release are modified as follows:
 2
     (22) Defendant shall not possess or access pornography in any form, electronic or
 3        otherwise. Defendant shall not have access to the internet, including but not
 4        limited to cell phones with internet access. There shall be no internet-
          capable devices in Defendant’s home. Should Defendant obtain
 5        employment involving the use of computers or other digital devices, this
 6        condition may be revisited. Defendant is permitted to play games on an
          “Xbox®” brand device, which the Court understands to be a free standing
 7
          electronics product that requires connection to a viewing screen, but does
 8        not require connection to a computer or the internet. Defendant is permitted
 9        to utilize an Xbox® in his home, provided there is no computer or other
          electronic device in the home that is capable of connecting to the internet
10
11         All other terms and conditions of pretrial release not inconsistent herewith
12   shall remain in full force and effect.
13         DATED November 19, 2018.
14
15                                _____________________________________
                                            JOHN T. RODGERS
16                                 UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
